In a negligence action to recover damages for personal injuries, medical expenses and loss of services, the plaintiffs appeal from an order of the County Court, Westchester County, dated July 5, 1961, which granted the motion of the *928defendant village, made pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, to dismiss the complaint for insufficiency. Order affirmed, with $10 costs and disbursements. Plaintiffs’ time to serve an amended complaint is extended until 20 days after entry of the order hereon. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.